United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                           August 9, 2005

                                               Before

                               Hon. KENNETH F. RIPPLE, Circuit Judge

                               Hon. ILANA DIAMOND ROVNER, Circuit Judge

                               Hon. DIANE P. WOOD, Circuit Judge


No. 04-3337

GHEORGHE VASILE,
                Petitioner,                             Petition for Review of an Order of
                                                        the Board of Immigration Appeals.
       v.
                                                        No. A97-119-546
ALBERTO R. GONZALES, Attorney
General of the United States,
                       Respondent.




                                             ORDER

        The Court, sua sponte, amends its Opinion in the above matter, issued on August 9, 2005, to
read as follows:

       Page 2, lines 12 and 13: delete “and Nationality Act (INA)” and insert “Judge (IJ).”

The sentence should read: “Hoping to avoid that ultimate outcome, he requested that the Immigration
Judge (IJ) consider his previously filed asylum application.”


                                                                               SO ORDERED .